Exhibit 10.2

CONSULTING AGREEMENT

This Agreement is made and entered into by and between Craig A. Knight
(“Consultant”) and Forestar (USA) Real Estate Group Inc., whose address is 6300
Bee Cave Rd. Building 2, Suite 500, Austin, Travis County, Texas (“Forestar”)
for the purposes and considerations as hereinafter set forth.

 

1. Services to be Rendered: Consultant shall render advice and assistance to
Forestar as directed by Bruce Dickson, which shall include but not be limited to
entitlement efforts, acquisitions assistance, negotiations regarding land sales
and co-investor/partner relations, as more specifically described in a schedule
or schedules to be issued by Forestar from time to time during the term of this
Agreement. Consultant shall be provided with office space at the Austin and
Dallas office locations.

 

2. Term: This Agreement shall be for a primary term of 12 months beginning
October 1, 2012 and ending September 30, 2013. Thereafter, this Agreement may be
extended by mutual agreement for successive 6-month terms until terminated. This
Agreement may be terminated at will without cause by either party on ten days
notice to the other party.

 

3. Fees and Reimbursement:

A. During the term of this Agreement, Consultant shall be paid at the rate of
$22,000 per month. By mutual agreement Consultant may be paid an incentive or
incentives based on accomplishing agreed objectives.

B. In addition, Consultant shall be reimbursed for all reasonable and necessary
business expenses incurred in the performance of his services.

C. Consultant shall invoice Forestar monthly indicating on such invoice any
amount due for reimbursement for expenses and providing copies of receipts for
expenses exceeding $75.

 

4. Independent Consultant:

A. The parties agree that Consultant is an independent contractor and not an
employee of Forestar; therefore, Forestar looks to Consultant for results only.
Consultant understands and agrees that as an independent contractor, Consultant
is fully responsible for payment of any and all FICA (Social Security), income,
and other taxes that may accrue as the result of any fees paid hereunder.
Forestar shall not withhold same from any fees paid pursuant to this Agreement.
Consultant agrees to pay any such taxes as they become due and shall indemnify
and hold Forestar harmless from claims for any such taxes or for the failure to
withhold and pay such taxes.

B. As an independent contractor, Consultant shall not be obligated to provide
the above services to Forestar on an exclusive basis and shall have the right to
work for other parties from time to time and at any time during the term hereof,
so long as such work does not create a conflict of interest, and/or involve work
for any competing company, association, project, property or individual(s) who
are involved in real estate development or any business similar to that of
Forestar’s.

 

1



--------------------------------------------------------------------------------

C. Consultant hereby agrees to keep strictly confidential any information,
technology, or trade secrets of Forestar disclosed to or observed by Consultant
during the term of this Agreement and subsequent to the expiration or
termination of this Agreement.

 

5. Confidentiality. Consultant agrees to hold in confidence, and not to disclose
to third parties or use for any purpose other than performance of services, all
or any part of the Information (including the location and type of services
performed), maps, photographs (including negatives and digital images), video
recordings, audio recordings, data, plans, reports, manuscripts, procedures,
schedules, drawings, specifications, results, models, computer programs or any
services product which is (i) received or ascertained by Consultant, directly or
indirectly, from Forestar, its licensors or other contractors, or any member or
members of the project for which the services are performed; or (ii) originated
or otherwise acquired by Consultant, in connection with, as a result of, or
incident to performance of services (“Information”).

Notwithstanding the provisions of the previous paragraphs, Consultant shall not
be subject to any restriction hereunder with respect to any part of such
material which (a) appears in issued patents or publications; (b) is known or
becomes generally known to the relevant public through no fault of Consultant;
(c) is independently generated by Consultant without use of the Information;
(d) is furnished to others by Forestar without restriction on disclosure; or
(e) was or becomes known to Consultant through other sources free of any
confidentiality restriction.

Consultant agrees that, except as required for performance of services, neither
Consultant nor its representatives shall make any photographs, video recordings
or sound recordings of the services or of Forestar’s facilities. All copies of
any photographs (including negatives and digital images), video recordings and
audio recordings made by Consultant or its representatives at any time shall
become the exclusive property of Forestar. Consultant shall not use Forestar’s
name or the name of any Forestar affiliate in any promotional material or make
any publicity release regarding services hereunder or Information without first
obtaining the written permission of Forestar.

 

6. Ownership of Work Products: All technical data, evaluations, reports, and
other work product of Consultant hereunder shall become the property of Forestar
and shall be delivered to Forestar upon completion of services authorized
hereunder. Consultant may retain copies for his files and internal use.
Publication or teaching of information directly derived from work performed or
data obtained in connection with services rendered under this Agreement must
first be approved in writing by Forestar.

 

7. Entire Agreement: This Agreement constitutes the entire agreement between the
parties and supersedes all negotiations, proposals, and prior agreements, if
any, between the parties. This Agreement may only be modified or amended in
writing signed by both parties hereto. Failure by either party to enforce or
require strict compliance or performance by the other party hereto of any of the
provisions in this Agreement shall not constitute a future waiver of all such
provisions and shall not affect or impair in any way said party’s rights at any
time to enforce said provisions or to avail itself of such remedies as it may
have for any breach thereof.

 

2



--------------------------------------------------------------------------------

8. Governing Law: This Agreement is performable in Austin, Travis County, Texas
and shall be governed by the laws of the State of Texas.

EXECUTED TO BE EFFECTIVE as of the 1st day of October, 2012.

 

FORESTAR:

Forestar (USA) Real Estate Group Inc.

By:   /s/ Bruce Dickson   Bruce Dickson  

Chief Real Estate Officer

 

CONSULTANT:

/s/ Craig A. Knight

Craig A. Knight

 

3